228 F.3d 1127 (9th Cir. 2000)
SOGHOMON ABOVIAN; LOUSINE ABOVIAN; ISKOUI ABOVIAN, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 98-70934
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
October 12, 2000

NOTE:  SEE OPINION AT 219 F.3d 972 AND 234 F.3d 492.
Yeu S. Hong, Popkin, Shamir & Golan, Los Angeles, California, for the petitioners.
Robbin K. Blaya, Civil Division, Department of Justice, Washington, D.C., for the respondent.
On Petition for Review of an Order of the Board of Immigration Appeals, INS Nos. Aqg-sca-aon, Awe-tqk-yfn, Adm-iol-ojq
Before: J. Clifford Wallace, Harry Pregerson, and Sidney R. Thomas, Circuit Judges.

ORDER

1
The Opinion filed on July 19, 2000, is amended as follows:


2
On slip Opinion page 8464, line 21, after the sentence "Here, the IJ did not make a credibility finding, " please insert the following text: "Where the IJ makes no credibility finding, the petitioner's credibility is presumed. See Canjura-Flores v. INS, 784 F.2d 885, 888-89 (9th Cir. 1985)."